Case 14-31516-JNP         Doc 34      Filed 11/02/18 Entered 11/02/18 10:51:48         Desc Main
                                      Document     Page 1 of 2


 UNITED STATES BANKRUPTCY COURT
 DISTRICT OF NEW JERSEY

 Caption in Compliance with D.N.J. LBR 9004-2(c)
 Gorski & Knowlton PC
 By: Carol L. Knowlton, Esquire
 311 Whitehorse Ave, Suite A
 Hamilton, New Jersey 08610
 (609) 964-4000
 cknowlton@gorskiknowlton.com
 Attorneys for Debtor
 In Re:                                                       Chapter 13

 MICHAEL J. & DOLORES M. O’CONNOR                             Case No.: 14-31516-JNP

                          Debtor                              Judge: Kathryn C. Ferguson


                                   CERTIFICATE OF SERVICE

1.     I, Carol L. Knowlton,

        represent the Debtors in the above captioned matter.

        am the secretary/paralegal for ____________________, who represents the

       _______________ in the above captioned matter.

        am the ______________________ in the above case and am representing myself.

2.     On November 2, 2018, I sent a copy of the following pleadings and/or documents to the
       parties listed in the chart below:

       -    Motion for an Order Directing Payment of Unclaimed Funds
       -    Supporting Certification and Exhibits; and
       -    Proposed form of Order

3.     I hereby certify under penalty of perjury that the above documents were sent using the
       mode of service indicated.

                                                   /s/ Carol L. Knowlton
Dated: November 2, 2018                            __________________________________
                                                   Carol L. Knowlton
     Case 14-31516-JNP         Doc 34   Filed 11/02/18 Entered 11/02/18 10:51:48       Desc Main
                                        Document     Page 2 of 2




Name and Address of Party Served        Relationship of Party to the Mode of Service
                                        Case
Office of The United States Trustee     Office of the United States  Hand-delivered
One Newark Center                       Trustee                      Regular mail
1085 Raymond Boulevard                                                Certified mail/RR
Suite 2100                                                           E-mail
Newark, NJ 07102                                                      Notice of Electronic Filing (NEF)
                                                                      Other ____________________
Isabel C. Balboa                        Standing Chapter 13 Trustee Hand-delivered
Chapter 13 Standing Trustee                                          Regular mail
Cherry Tree Corporate Center                                          Certified mail/RR
535 Route 38, Suite 580                                               E-mail
Cherry Hill, NJ 08002                                                Notice of Electronic Filing (NEF)
                                                                      Other ____________________
                                                                     Hand-delivered
                                                                     Regular mail
                                                                      Certified mail/RR
                                                                      E-mail
                                                                     Notice of Electronic Filing (NEF)
                                                                      Other ____________________
                                                                     Hand-delivered
                                                                     Regular mail
                                                                      Certified mail/RR
                                                                      E-mail
                                                                     Notice of Electronic Filing (NEF)
                                                                      Other ____________________
                                                                     Hand-delivered
                                                                     Regular mail
                                                                      Certified mail/RR
                                                                      E-mail
                                                                     Notice of Electronic Filing (NEF)
                                                                      Other ____________________
                                                                     Hand-delivered
                                                                     Regular mail
                                                                      Certified mail/RR
                                                                      E-mail
                                                                     Notice of Electronic Filing (NEF)
                                                                      Other ____________________
                                                                     Hand-delivered
                                                                     Regular mail
                                                                      Certified mail/RR
                                                                      E-mail
                                                                     Notice of Electronic Filing (NEF)
                                                                      Other ____________________
